EXHIBIT 10.5


PAR Technology Corporation 2015 Equity Incentive Plan


GRANT NOTICE - RESTRICTED STOCK AWARD


PAR Technology Corporation (the "Company"), hereby grants as of the Grant Date
to the Participant the number of restricted shares (the "Restricted Stock") of
the Company's common stock, par value $0.02 (the "Common Stock") specified below
(the "Award"). The Award is granted pursuant to the PAR Technology Corporation
2015 Equity Incentive Plan (the "Plan") and is subject to the terms and
conditions of this Grant Notice, the Restricted Stock Award Agreement attached
to this Grant Notice as Appendix A (the "Award Agreement"), and the Plan (each
as amended from time to time). The Plan is incorporated into and forms a part of
this Grant Notice and the Option Award Agreement. In the event of any conflict
between the Grant Notice or the Award Agreement on the one hand and the Plan on
the other hand, the terms of the Plan shall control.


Name of the Participant:
Douglas G. Rauch
Grant Date:
June 8, 2018
Number of shares of Restricted Stock:
5,334
Vesting Schedule:


The shares of Restricted Stock shall vest in accordance with the following
schedule, subject to the Participant's continued employment or service with the
Company or any of its subsidiaries or affiliates through the applicable Vesting
Date:


100% vest on the earlier of: (i) 12 months from the Grant Date and (ii) the date
of the Company's 2019 annual meeting of stockholders
Change of Control (as defined in the Plan):
As an exception to the Vesting Schedule, as of the effective date of a Change of
Control all unvested shares of Restricted Stock as of such date shall vest.
Death:
As an exception to the Vesting Schedule, in the event the Participant's
employment or service with the Company or any of its subsidiaries or affiliates
is terminated due to the Participant's death, all unvested shares of Restricted
Stock shall immediately vest.







--------------------------------------------------------------------------------


EXHIBIT 10.5


By execution of this Grant Notice, the Participant acknowledges that he or she
has received and read the Award Agreement, the Plan, and this Grant Notice, and
agrees to be bound by the terms and conditions of the Plan, the Award Agreement,
and this Grant Notice. The Participant further acknowledges and agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Grant Notice, or the
Award Agreement.


/s/ Douglas Rauch
Participant Signature


PAR Technology Corporation
By: /s/ Donald H. Foley
Title: CEO PAR Technology Corporation




--------------------------------------------------------------------------------


EXHIBIT 10.5


Appendix A
PAR Technology Corporation 2015 Equity Incentive Plan


RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement applies to the Award of Restricted Stock
evidenced by the Grant Notice to which this Award Agreement is attached, is
incorporated into and forms a part thereof.
Capitalized terms not specifically defined in this Award Agreement shall have
the meanings specified in the Plan and the Grant Notice.


1.Award of Restricted Stock.


(a)    Award. PAR Technology Corporation (the "Company") has granted to the
Participant an Award of that number of shares of Restricted Stock (the "Shares")
specified in the Grant Notice.
(b)    Vesting Schedule. After the Grant Date, subject to termination or
acceleration as provided in the Grant Notice, the Plan and this Award Agreement,
the Shares shall vest in accordance with the Vesting Schedule set forth in the
Grant Notice. There shall be no proportionate or partial vesting in the periods
prior to the applicable Vesting Date and all vesting shall occur only on the
appropriate Vesting Date if the Participant is then employed or providing
services to the Company or to any of its subsidiaries or affiliates ("Affiliate"
means collectively, the Company's subsidiaries and affiliates). Shares of
Restricted Stock that have vested are referred to herein as "vested Shares."
Shares of Restricted Stock that are not vested and remain subject to the
Restrictions set forth and defined in Section 2{a) and Section 2(c) are referred
to herein as "unvested Shares."


(c)    Book Entry Form: Certificates. At the sole discretion of the Committee,
the Shares will be issued in either: (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company's transfer agent with such notations regarding the Restrictions and
vesting requirements as the Committee shall deem appropriate, and upon vesting
and satisfaction of the
conditions set forth in Sectjon 2(d), the Company shall remove such notations on
any such vested Shares
in accordance with Section 1(e): or (ii) certificated form pursuant to the terms
of Section l(d) and Section 1(e)
(d)    Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of any certificates
representing the Shares until the Restrictions lapse and the Shares become
vested Shares; in such event, the Participant shall not retain physical custody
of any certificates representing unvested Shares issued to the Participant. The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint, the Company and each of its authorized representatives as the
Participant's attorney(s)-in-fact to affect any transfer of unvested forfeited
Shares to the Company as may be required pursuant to the Plan or this Award
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.


(e)    Removal of Notations: Delivery of Certificates Upon Vesting. As soon as
administratively practicable after vesting of any of the Shares pursuant to
Section 1(b). the Company shall, as applicable, either remove the notations on
the vested Shares issued in book entry form or deliver to the Participant a
certificate or certificates evidencing the number of vested Shares (or, in
either case, such lesser number of Shares as may be permitted pursuant to
Section 8 of the Plan). The vested Shares so delivered shall no longer be
subject to the Restrictions.






--------------------------------------------------------------------------------


EXHIBIT 10.5




2.
Restrictions.



(a)    Forfeiture. Notwithstanding anything to the contrary herein or in the
Plan, and unless otherwise set forth in the Grant Notice, in the event the
Participant's employment or service is terminated for any reason, each unvested
Share shall be automatically forfeited as of the effective date of such
termination without payment of any consideration by the Company. For purposes of
this Award Agreement, "Restrictions" shall mean the restrictions on sale or
other transfer set forth in Section 2(c) and the exposure to forfeiture set
forth in this Sectjon 2(a).


(b)    Lapse of Restrictions. The Restrictions shall lapse as to the Shares on
each applicable Vesting Date.


(c}    Unvested Shares Not Transferable. Except as otherwise expressly permitted
in Section
7.a. of the Plan, until the Restrictions lapse (and the Shares become "vested
Shares"), the Shares (including any shares of Common Stock of the Company
received by the Participant with respect to the Shares as a result of stock
dividends, stock splits or any other form of recapitalization) may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, by
operation of law or otherwise (each of the forgoing individually or
collectively, a "Transfer").


(d)    Tax Withholding. As set forth in Section 8 of the Plan, the Company shall
have the authority and the right to withhold or to require Participant to remit
to the Company, an amount sufficient to satisfy all applicable federal, state,
and local taxes required by law to be withheld with respect to any taxable event
arising in connection with the Award. The Company shall not be obligated to
deliver any new certificate representing vested Shares to Participant or enter
such vested Shares in book entry form until the Participant shall have paid or
otherwise made arrangements satisfactory to the Committee to pay all applicable
federal, state, and local withholding taxes attributable to the taxable income
of the Participant resulting from the vesting of the Award.


3.Rights as Stockholder: Dividends. The Participant shall have all voting rights
as a stockholder of the Company with respect to the Shares as of the Grant Date.
Notwithstanding the preceding sentence, the Participant shall be entitled to
receive payment of any dividends declared and paid by the Company on its Common
Stock on and after the Grant Date; provided that such dividends shall not be
payable to the Participant with respect to any Shares unless and until the
Restricted Stock with respect to which such dividends are payable become vested
Shares (it being understood that no dividends will be paid with respect to
Shares of Restricted Stock that do not vest).


4.
General Provisions.



(a)    Section 83(b) Election. The Participant acknowledges that the Company has
advised the Participant of the possibility of making an election under Section
83(b) of the Code with respect to the Award of the Shares and has recommended
that the Participant consult a qualified tax advisor regarding the desirability
of making such an election in light of the Participant's individual
circumstances. If the Participant makes an election under Section 83{b) of the
Code (see Exhibit A}, the Participant hereby agrees to deliver a copy of such
election to the Company promptly after filing such election with the Internal
Revenue Service.


(b)    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company.






--------------------------------------------------------------------------------


EXHIBIT 10.5


(c)    No Rights to Continued Employment or Service or to Award. Nothing in the
Plan or in this Award Agreement shall confer on the Participant any right to
employment or continued service with the Company, or interfere in any way with
the right of the Company to terminate or change the terms of the Participant's
employment or service at any time.


(d)    Market "Stand-Off' Agreement. In the event the Company proposes to offer
for sale to the public any of its equity securities and the Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of the Shares or other securities of the Company, then the Participant
will promptly sign such agreement and will not sell or otherwise transfer,
whether in privately negotiated transactions or to the public in open market
transactions or otherwise, any Shares or other securities of the Company held by
the Participant during such period as is determined by the Company and the
underwriter, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the "Lock-Up Period"). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Participant has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period. The market "stand-off' agreement established pursuant
to this Section 8(d) shall survive termination or expiration of this Award
Agreement.


(e)    Claw-Back of Performance Vesting Shares. The Shares which are subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and claw-back as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).


(f)    Injurious Conduct. If the Participant shall engage in Injurious Conduct
as described in this Section 4(f), each unvested Share shall be automatically
forfeited and the Award shall terminate as of such date and, the Committee may,
in its sole discretion, require the Participant to return to the Company any
vested Shares. If any vested Shares have been disposed of by the Participant,
then the Company may require the Participant to pay to the Company the gross
pre-tax proceeds received by the Participant on such disposition. For purposes
of this Award Agreement, "Injurious Conduct" means: (i) "for Cause'' conduct;
and (ii) during the Participant's employment or service with the Company or an
Affiliate and thereafter, the Participant breaches any written confidentiality,
non-solicitation or non-competition covenant with the Company or an Affiliate.


(g)Governing Law and Construction. This Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions.


(h)Spousal Consent. The Participant's spouse has signed the Consent of Spouse
attached to this Award Agreement as Exhibit B.


(i)Notices. Any notice to be given under the terms of this Award Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant's last
address reflected on the Company's records. By a notice given pursuant to this
Section 4(h), either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed to have been
adequately given if delivered in person or if given by certified mail






--------------------------------------------------------------------------------


EXHIBIT 10.5


(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.


(j)Severabilitv. Wherever possible, each provision of this Award Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited by or invalid under any such
law, that provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating or nullifying the remainder of that
provision or any other provisions of this Award Agreement.






--------------------------------------------------------------------------------


EXHIBIT 10.5


EXHIBIT A
83(b) Election Form


The undersigned Taxpayer hereby elects under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and Section I.83-2(a) of the Income Tax
Regulations, to include in his/her gross income the excess of the Fair Market
Value of the property described below over the amount paid therefor by the
Taxpayer. In compliance with Reg. § l.83-2(e) the Taxpayer provides the
following information:


1.
The Taxpayer's name, address and taxpayer identification number are as follows:

Name:
Address:
Taxpayer identification number:


2.
The property with respect to which this election is being made is: shares of
common stock of PAR Technology Corporation, a Delaware corporation (the
"Company"), $0.02 par value per share (the "Shares").



3.
The date of the transfer of the Shares is      of the Taxpayer ending December
31, 20 .

This election is made for the taxable year of the Taxpayer ending December 31,
20 .


4.
The nature of the restrictions to which the Shares are subject is as follows:
The Shares may be forfeited if Taxpayer's continuous service with the Company
terminates.



5.
The Fair Market Value of such Shares at the time of transfer to the Taxpayer,
determined without regard to any lapse restrictions as defined in Reg. §
l.83-3{i), is    per share.



6.
The amount paid for the Shares is $0 per share.



7.
A copy of this election has been furnished by personal delivery to the Company.



The date of this election is _ , 20_ .








                            
Taxpayer












--------------------------------------------------------------------------------


EXHIBIT 10.5


EXHIBIT B


Spousal Consent


I,     Mikele Rauch     _spouse of     Doug Rauch    ,have read and approve the
Grant Notice and Restricted Stock Award Agreement (collectively, the
"Agreement") to which this Consent of Spouse is attached.


In consideration of PAR Technology Corporation's issuance to my spouse of the
shares of Restricted Stock set forth in the Agreement, I hereby appoint my
spouse, as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and I agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or in any of the shares of Restricted
Stock or Common Stock of PAR Technology Corporation issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Capitalized terms not specifica11y defined in this Agreement shall have the
meanings specified in the Plan, the Restricted Stock Award Agreement, and the
Grant Notice.


Date: June 19, 2018
/s/ Mikele Rauch
Signature of Spouse




